IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
Case No. 3:1 8cr185

vs.
JUDGE WALTER H. RICE

ANTHONY A. PRESTON, JR.,

Defendant.

 

ENTRY SETTING BRIEFING SCHEDULE ON DEFENDANT'S
MOTION TO SUPPRESS EVIDENCE (DOC, #22)

 

At the conclusion of the oral and evidentiary hearing, held on the Defendant’s Motion
seeking an order of the Court suppressing evidence (Doc. #22) on May 1, 2019, the following
briefing schedule was discussed and agreed upon: within 21 days of the transcript of the
aforesaid oral and evidentiary hearing being filed, Defendant is to file his post-hearing
memorandum, to be followed within 21 days thereafter by the Government’s memorandum in
opposition to said motion. The moving Defendant will then have 14 days following the
government’s submission to file whatever reply memorandum is deemed necessary.

(Ay Duss

May 10, 2019 WALTER H. RICE “*
UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of record
